Citation Nr: 1003627	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-32 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1966 to December 1968, and had subsequent National 
Guard service.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from a February 2006 
rating decision of the Anchorage, Alaska Department of 
Veterans Affairs (VA) Regional Office (RO).  The case was 
previously before the Board in April 2009, when it was 
remanded for additional development.  

The matter of entitlement to service connection for bilateral 
hearing loss is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.  


FINDING OF FACT

Tinnitus was not manifested in service, and the preponderance 
of the evidence is against a finding that the Veteran's 
current tinnitus is related to his military service or to any 
event therein.  


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) 
(including as revised effective May 30, 2008; 73 Fed. Reg. 
23353 (April 30, 2008)).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The Veteran was advised of VA's duties to notify and assist 
in the development of his claim.  March 2005 and April 2009 
letters explained the evidence necessary to substantiate the 
claim, the evidence VA was responsible for providing, and the 
evidence he was responsible for providing.  He has had ample 
opportunity to respond/supplement the record.  The Board 
notes that its April 2009 remand asked the RO to provide the 
Veteran a letter informing him of the criteria governing the 
rating of tinnitus and effective dates of awards.  While he 
was not specifically advised of the criteria governing 
effective dates of awards in the April 2009 letter, he is not 
prejudiced by such omission (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490, 91 (2006)), as effective 
date criteria have no significance unless the claim is 
allowed, and this decision does not do so.  The Veteran does 
not allege that notice has been less than adequate.  

The Veteran's service treatment records (STRs) and available 
postservice treatment records are associated with his claims 
file.  He was afforded a VA examination in August 2009 and a 
VA opinion in October 2009.  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty 
to assist is met.  Accordingly, the Board will address the 
merits of the claim.  



B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the in-service disease or injury and the 
present disability.  See Hickson v. West, 12 Vet. App. 247 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and an evaluation of its credibility and probative value.  
38 C.F.R. § 3.303(a); Baldwin v. West, 13 Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's DD Form 214 reflects that his military 
occupational specialty was artillery weapon man.  His STRs 
are silent for reports, complaints, treatment, or diagnosis 
relating to tinnitus.  No pertinent complaints, defects, or 
abnormalities were noted on December 1968 service separation 
examination; his ears were normal on clinical evaluation at 
that time.  

Postservice VA treatment records include a November 2004 
record wherein the Veteran complained of worsening tinnitus; 
the examiner noted it was "long standing but recently has 
gotten worse."  On December 2004 VA audiology consultation, 
the Veteran reported tinnitus, described as constant 
bilateral crickets, since Vietnam.  He indicated he had been 
exposed to artillery and weapons fire during service; his 
postservice occupation was in construction.  

On August 2009 VA audiological evaluation, the Veteran's 
claims file was reviewed.  He reported he first noticed 
tinnitus in Vietnam.  He also reported that he took daily 
doses of anti-malarial Quinine while in Vietnam.  [His STRs 
show that he was placed on an 8 week course of chloroquine-
primaquine as a post-exposure antimalaria prophylaxis in May 
1968.]  He complained that his bilateral, constant, moderate, 
"cricket"-sounding tinnitus has become progressively worse 
since he served in Vietnam, most notably since the early 
1980s.  He also reported that he suffered a head injury in 
1967.  

In an October 2009 VA audiological opinion, it was noted that 
the prevalence and severity of tinnitus correlates with the 
degree of hearing loss.  Citing treatise evidence, it was 
noted that the most frequent etiological factor found for 
tinnitus was "unknown," with noise-induced hearing loss 
being the second most frequent.  Additionally, treatise 
evidence indicated that the most pronounced effects of a 
given noise exposure on pure-tone thresholds are measurable 
immediately following the exposure, and there is insufficient 
evidence to support the development of noise induced hearing 
loss long after the cessation of that noise exposure.  Noting 
that the Veteran's hearing was within normal limits for a 
lengthy time period following his active duty, the 
audiologist opined that the Veteran's tinnitus was not 
related to military noise exposure.  

It is not in dispute that the Veteran has tinnitus as such 
diagnosis is noted in his postservice treatment records, and 
on VA audiological evaluation, and may be established by 
subjective complaints.  The Board finds no reason to question 
the Veteran's accounts that he now has "cricket" sounding 
tinnitus in his ears.  It is also not in dispute that he was 
exposed to some noise trauma in service.  What he must still 
show to establish service connection for his tinnitus is that 
it is related to his service/noise exposure therein.  There 
is no competent evidence in the record that supports the 
Veteran's allegation that there is such a nexus.  
Significantly, the Veteran's STRs, including his service 
separation examination, contain no mention of tinnitus.  His 
recent accounts that he had the onset of tinnitus in service, 
and that it has persisted since, are self-
serving/compensation-driven, and in the absence of a more 
contemporaneous (i.e. to service) notation of tinnitus or any 
corroboration, are considered not credible.  [The Board also 
notes that there is no record of a head injury in service.]  
Consequently, service connection for tinnitus on the basis 
that such disability became manifest in service and persisted 
is not warranted.  

The earliest documentation of tinnitus of record is in a 
November 2004 VA treatment record.  [The October 2009 VA 
opinion-provider noted that the earliest documentation of 
tinnitus was in December 2004.  The Board finds this error to 
be without significance, as a one month difference does not 
alter that the notation was many (more than 35) years 
postservice.]  Regardless, the record is silent for any 
competent (medical) evidence that relates the Veteran's 
current tinnitus to his active duty service.  The only 
medical opinion in the record that specifically addresses the 
matter of a nexus between the Veteran's tinnitus and his 
service, the October 2009 VA audiologist's opinion, is to the 
effect that the Veteran's tinnitus is not related to service 
(and specifically noise exposure therein), but is due to his 
non-military noise exposure.  The opinion is by a medical 
professional (audiologist) who is competent to offer an 
opinion in the matter, and refers to supporting treatise 
evidence (regarding etiology of tinnitus) and medical data 
(i.e., the absence of complaints of tinnitus for many years 
following service).  Therefore, it is probative evidence in 
this matter.  As there is no competent evidence to the 
contrary, it is persuasive.  

The Board also notes that the earliest clinical notation of 
tinnitus was more than 35 years after the Veteran's 
separation from active duty. The lengthy time interval 
between service and the earliest postservice notation of 
tinnitus is, of itself, a factor for consideration against a 
finding that the current tinnitus is service-related.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (in a 
case alleging service connection based on aggravation of pre-
existing disability during service).  

The Veteran's own statements relating his tinnitus to noise 
exposure during service are not competent medical evidence, 
as he is a layperson, and lacks the training to opine 
regarding medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Also, in January 2010 
correspondence, the Veteran's representative alleged 
development of evidence was incomplete, noting "[i]t is a 
known fact that tinnitus can be caused by quinine use", and 
that VA had not obtained a medical opinion in the matter.  
The representative did not cite to any textual evidence in 
support of this allegation.  The representative is a 
layperson, and not competent to offer medical opinions.  As 
the record contains no competent evidence suggesting there is 
a link between the Veteran's tinnitus and his daily anti-
malarial use while serving in Vietnam, the Board finds that a 
medical opinion to address this newly raised allegation is 
not necessary.  See 38 C.F.R. § 3.159 (c)(4).  

As there is no competent evidence of a nexus between the 
Veteran's current tinnitus and his service, the preponderance 
of the evidence is against his claim seeking service 
connection for such disability.  Accordingly, the claim must 
be denied.  


ORDER

Service connection for tinnitus is denied.  


REMAND

The Board's April 2009 remand requested an otolaryngologic 
examination of the Veteran to determine the likely etiology 
of his bilateral hearing loss disability.  In the October 
2009 VA audiologist's report, numerous audiograms of the 
Veteran were noted.  A review of the cited audiograms found 
discrepancies between the record and the findings noted in 
the October 2009 VA audiologist's report.  As the opinion 
appears to be based, at least in part, on an inaccurate 
factual premise, corrective action is necessary (i.e., 
another opinion based on an accurate factual background).  

Specifically, the Veteran's STRs show that on his December 
1965 enlistment examination, puretone thresholds, in 
decibels, were:  
	
500
1000
2000
3000
4000
RIGHT
5 (20)
-5 (5)
-5 (5)
N/A
5 (10)
LEFT
5 (20)
-5 (5)
-5 (5)
N/A
-5 (0)

[The figures in parentheses represent conversions of 
audiometry reported in ASA values to ISO (ANSI) units, and 
are provided for data comparison purposes.]

May 1982 audiometry revealed that puretone thresholds, in 
decibels, were: 

	
500
1000
2000
3000
4000
RIGHT
10
5
5
15
15
LEFT
10
10
10
10
15

June 1986 audiometry revealed that puretone thresholds, in 
decibels, were: 

	
500
1000
2000
3000
4000
RIGHT
0
5
0
20
30
LEFT
5
5
0
20
20

The October 2009 opinion-provider observed that there was no 
threshold greater than 25 decibels until 1993; the record 
clearly shows there was a 30 decibel puretone threshold in 
the right ear at 4000 Hertz in June 1986.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
forwarded to the October 2009 audiologist, 
if available, for review and an opinion 
regarding the likely etiology of the 
Veteran's bilateral hearing loss.  [If the 
October 2009 audiologist is not available, 
the claims file should be forwarded to 
another otologist/audiologist for the 
opinion sought.]  Based on a review of the 
record, including this remand, the 
consulting medical-provider should offer 
an opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that the Veteran's bilateral 
hearing loss is related to his service, to 
include as due to noise trauma therein?  
The consulting provider must explain the 
rationale for the opinion given.  

2.  The RO should then readjudicate the 
claim of service connection for bilateral 
hearing loss.  If it remains denied, the 
RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


